 Case: 5:11-cr-00110-DCR Doc #: 74 Filed: 12/08/20 Page: 1 of 3 - Page ID#: 187




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  UNITED STATES OF AMERICA,                       )
                                                  )
            Plaintiff,                            )     Criminal Action No. 5: 11-110-DCR
                                                  )
  V.                                              )
                                                  )
  WILLIAM HARRISON CARTER,                        )        MEMORANDUM OPINION
                                                  )            AND ORDER
            Defendant.                            )

                                    ***    ***   ***    ***
       Defendant William Carter has filed a motion for reconsideration of the Court’s prior

ruling. [Record No. 73] His original motion was denied on August 12, 2020, because he failed

to identify “extraordinary and compelling reasons” justifying release. [Record No. 72] He

now asks the Court to reconsider his request “with all the new information in the courts, and

what we have learn[ed] about COVID-19.” [Record No. 73, at p. 1] He also reiterates his

argument that his release is necessary to provide support to his wife and children.

       Motions to reconsider § 3582(c) rulings are reviewed under the standards set out in

Federal Rules of Civil Procedure 59(e) and 60(b). United States v. Holland, 2016 WL

1047929, at *1 (E.D. Ky. Mar. 15, 2016). Carter does not identify the standard applicable to

his motion; however, a Rule 59(e) request would be untimely. Such motions must be filed no

later than 28 days after entry of the order being challenged. Id. (citing Fed. R. Civ. P. 59(e)).

Here, the Court denied relief on August 12, 2020, and his letter was postmarked December 4,

2020, well beyond Rule 59(e)’s deadline. Therefore, Rule 60(b) contains the appropriate

standard.


                                              -1-
 Case: 5:11-cr-00110-DCR Doc #: 74 Filed: 12/08/20 Page: 2 of 3 - Page ID#: 188




       To obtain relief under Rule 60(b), a movant must demonstrate:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party;
       (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated;
       or applying it prospectively is no longer equitable; or (6) any other reason that
       justifies relief.

Fed. R. Civ. P. 60(b). Carter has failed to meet Rule 60(b)’s standards here. His motion repeats

his earlier argument: that his medical condition (combined with the risk of COVID-19) and his

need to be home to care for his family justify release. [Record No. 73] However, he has not

provided new evidence that he suffers from a medical condition so serious that he is unable to

receive care within a BOP facility. Under the framework utilized by this Court, a manageable

medical condition is not an “extraordinary and compelling” reason justifying release. See

United States v. Begley, 2020 U.S. Dist. LEXIS 226966, at *3 (E.D. Ky. Dec. 3, 2020) (noting

that while they are no longer binding, the application notes to U.S.S.G. § 1B1.13 “provide[] a

useful guide for evaluating the defendant’s purported justifications for a sentence reduction”).

       Additionally, while Carter argues that his wife and family would benefit from his

presence, he has also offered no newly discovered evidence that his wife is unable to care for

their minor children or that she is incapacitated and requires his assistance as her only available

caregiver. Rather, he asks for release to “relie[ve] some of the pressure” his family faces due

to the COVID-19 pandemic. [Record No. 73, p. 2] This “pressure,” faced by many Americans

in the midst of a pandemic, is not an “extraordinary and compelling” reason justifying release,

and is insufficient to merit reconsideration under Rule 60(b).

       Accordingly, it is hereby

                                               -2-
 Case: 5:11-cr-00110-DCR Doc #: 74 Filed: 12/08/20 Page: 3 of 3 - Page ID#: 189




      ORDERED that Defendant William Carter’s motion for reconsideration [Record No.

73] is DENIED.

      Dated: December 8, 2020.




                                       -3-
